Blackburn, Judge.
Corey Gates appeals his conviction by a jury of simple battery based on the insufficiency of the evidence to support the conviction. The standard of review is that set forth in Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979), with the evidence construed most strongly in favor of the verdict.
The evidence showed that while an inmate at Georgia State Prison, Gates intentionally flooded his cell by stopping up the toilet. Gates then threw a cup of feces and liquid through an opening in the cell door and into the chest of a guard. Although Gates argues that his conviction must be reversed because the State failed to show by scientific evidence that the material was feces, no such expert analysis was required. The corrections officer testified he recognized that material because of its color and bad smell, and his common knowledge of this material sufficiently identified it to the jury under the circumstances of this case. See Wright v. State, 220 Ga. App. 233, 234 (2) (469 SE2d 381) (1996) (lay identification of blood); Faucette v. State, 71 Ga. App. 331 (3) (30 SE2d 808) (1944) (lay identification of whiskey). Accordingly, the evidence sufficiently supports the verdict, and the trial court did not err in failing to direct a verdict for Gates or in denying his motion for new trial. See Howe v. State, 202 Ga. App. 462 (414 SE2d 748) (1992).

Judgment affirmed.


Birdsong, P. J., and Beasley, J., concur.